Citation Nr: 1013747	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a March 2010 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he is entitled to an initial compensable 
evaluation for his service-connected bilateral hearing loss.  
In an August 2008 supplemental statement of the case, the RO 
relied on a May 2007 VA contract examination and February 
2008 audiological evaluation in continuing the current 
noncompensable evaluation.  However, at the March 2010 Board 
hearing, the Veteran asserted that his service-connected 
bilateral hearing loss has increased in severity since his 
last VA examination.  See March 2010 Board hearing transcript 
at 3.  As such, a new VA examination is therefore warranted.  
See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination to determine 
the current severity of his bilateral 
hearing loss.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such review was 
completed.  All studies deemed 
appropriate in the medical opinion of 
the examiner should be performed, and 
all the findings should be set forth in 
detail.  The examiner should 
specifically comment on the impact of 
the Veteran's bilateral hearing loss 
upon his social and industrial 
activities including his employability.  
The rationale for all opinions 
expressed must be provided.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


